DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see amendments and remarks, filed 08/04/2022, with respect to claims 1, 3, 5-11, 13 and 15-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3, 5-11, 13 and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-11, 13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in the currently allowed claims.
As noted in the applicant’s remarks, previously cited reference, Kunt, discloses that the UE transmits a preamble, or a preamble and a NACK based on the determined failure and time alignment timer as opposed to the claimed “determining, based on the failure and a time alignment timer of the cell, an uplink signal for transmission via the cell, wherein the uplink signal is either a second preamble or a negative acknowledgement; and transmitting the uplink signal, wherein the uplink signal is the second preamble in response to the time alignment timer, associated with the cell, not being running, and the uplink signal is the negative acknowledgement in response to the time alignment timer being running”.
Other relevant references found in the updated search includes Xiong (US 2022/0225428) and Takeda (US 11,102,808).
Xiong discloses that the UE may transmit a NACK if the MsgB is not received and the MsgB reception timer is not expired (which means the timer may still be running); and the UE may re-attempt the 2-step RACH procedure (which starts by transmitting a new preamble) if MsgB is not received and the MsgB reception timer has expired (timer stops running).  This reference is the closest reference found to disclose the above cited claimed feature.  However, the MsgB reception timer in Xiong is not equivalent to the claimed time alignment timer.  Therefore, even though Xiong discloses the transmission of a NACK or preamble based on the status of a timer and the determining of reception failure, Xiong fails to disclose the timer being a time alignment timer.
Takeda discloses a method that includes controlling the transmission of uplink data based on the running state of a timing advance timer.  Takeda discloses transmitting a random access preamble when the time alignment timer is not running (claim 1 of Takeda).  However, Takeda does not disclose transmitting a NACK when the timing alignment timer is not running and the determining of the failure to receive the random access response, as required by the currently allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473